PER CURIAM.
Employer/carrier appeals a workers’ compensation order which we affirm except insofar as the award of 8% interest applies to delinquencies which accrued prior to July 1, 1978; interest on such delinquencies is properly awarded at a rate of 6%. Miami-Dade Water and Sewer Authority v. Caravasios, 377 So.2d 56 (Fla. 1st DCA 1979); § 55.03(1), Florida Statutes.
As to-delinquencies accruing on or after July 1, 1978, interest is properly awarded at a rate of 12%. Myers v. Carr Construction Co., 387 So.2d 417 (Fla. 1st DCA, 1980); § 440.20(7), Florida Statutes (1980). However, by failing to cross-appeal or otherwise assert error as to this portion of the award, claimant has consented to the award of interest at a rate of 8%.
The order appealed is amended so as to award 6% interest on delinquencies which accrued prior to July 1, 1978; the order is affirmed as amended.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.